Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 12/7/2020 has been entered.  An action on the RCE follows.

Summary of claims

3.	Claims 1-4, 6, 7, 9, 11, 12, 14, 15, 17, 21, 27-33 are pending, 
	Claims 1, 4, 6, 9, 11, 12, 17 are amended,
	Claims 5, 8, 10, 13, 16 and 18-20 were previously cancelled,
	Claims 22-26 are cancelled,  
Claims 27-33 are newly added.
	Claims 1, 11 are independent claims,
Claims 1-4, 6, 7, 9, 11, 12, 14, 15, 17, 21, 27-33 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 12-16, filed 12/7/2020, have been fully considered but are moot in light of new ground of rejections due to claim amendment(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-4, 6-7, 9, 11-12, 14-15, 17, 21, 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Thanos Karras et al (US Publication 20090228330 A1, hereinafter Karras), and in view of Rick Siegrist et al (US Publication 20120117476 A1, hereinafter Siegrist), and Jeffrey Geppert et al (US Publication 20170053080 A1, hereinafter Geppert), and Gary Freeman et al (US Publication 20180200142 A1, hereinafter Freeman).

As for independent claim 1, Karras discloses: A method, comprising: detecting, at a computing device (Abstract, an automated and quantitative way to measure patient experience by tapping into existing hospital information systems and aggregating all pertinent information), a first selection of a particular facility from a list of facilities presented by a display device (Fig. 10, user may select a particular facility from “St. ; presenting, by the computing device on the display device in response to the computing device detecting the first selection of the particular facility, a dashboard user interface that includes a summary of information for the particular facility (Fig. 11, if select “Lakeview,” information related to the particular facility “Lakeview” is presented), including a concurrent presentation of: a composite score for the particular facility that is computed based on multiple metrics, including a first metric and a second metric (Fig. 11, Summary, KPI and KPI Trends; [0019], operating metrics and KPIs are gathered in real-time, analyzed, organized and formatted; [0028], KPIs comprise performance metrics, the system uses and presents these metrics to users to measure and demonstrate the overall performance of departments, systems, and individuals) for the first metric that is used in computing the composite score: (i) a first actual value of the first metric for the particular facility (Fig. 11, values in Summary, KPI and KPI Trends; [0028], KPIs comprise performance metrics, the system uses and presents these metrics to users to measure and demonstrate the overall performance of departments, systems, and individuals); detecting, at the dashboard user interface and based on data received from the device, a second selection of one metric of the multiple metrics (Figs. 11-12,  select “S-RAT”); and presenting, by the computing device on the display device in response to detecting the second selection, a second user interface that includes a detailed view of information of the one metric (Figs. 11-12,  when select “S-RAT,” detail information is presented). 
Karras discloses measuring and visualizing hospital performance data in user interface including user may select a facility from tabs, and select a doctor from doctor list (Fig. a first selection of a particular facility from a list of facilities presented by a display device (Fig. 3, user may select a hospital from the hospital list 286).Karras and Siegrist are in analogous art because they are in the same field of endeavor, collecting, analyzing and displaying hospital performance data in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Karras using the teachings of Siegrist to expressly include allowing user to select a hospital from the hospital list. The motivation is to provide the particular facility data to user in response to user’s selection.
Karras-Siegrist discloses weighted data (Karras: [0037], calculate the PEI by assigning weight factors to each KPI; [0045], index is calculated based on each KPI selected and weighted appropriately) but does not expressly disclose the composite score including a weight value, in another analogous art of presenting performance analysis data in dashboard, Geppert clearly discloses: a composite score for the particular facility that is computed based on multiple metrics, including a first metric and a second metric; for the first metric that is used in computing the composite score: (i) a first actual value of the first metric for the particular facility ([0020], a single metric associated with a composite overall quality performance placed on a 0-1000 score, and an empirical distribution of this composite score across a user-selected benchmark , (ii) a first weight provided to the first metric in computing the composite score ([0054], computing reliability-weight value, a performance score is computed using the weight value; [0056], a preventability score may be computed as a weighted average of the proportion preventable across each measure); 
Karras and Siegrist and Geppert are in analogous art because they are in the same field of endeavor, collecting, analyzing and displaying hospital performance data in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Karras-Siegrist using the teachings of Geppert to expressly include using weight value to compute performance composite score. The motivation is to allow user to use weight value in analyzing performance data.
Geppert discloses specifying a percentile in a performance score distribution, e.g., 80th percentile ([0047]), the computed score represents a score normalized as a number in the range of 0-1000 ([0089]), the quality indicator score for visual representation in the dashboard as a chronological trend graph with composite quality score in percentage ([0093]), data may be measured as of the designated percentile ([0103]), , it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize that Geppert may provide multiple metrics with percentage value based on normalizing the actual value between the lower range value and the upper range value, in addition, Freeman further discloses: a composite score for the particular facility that is computed based on multiple metrics, including a first metric and a second metric (Figs. 4, 8, 9, 14 multiple metrics); for the first metric that is used in computing the composite score: (i) a first actual value of the first metric for the particular facility (Abstract, receive and display data including CPR performance data collected by the CPR metrics devices), (ii) a first weight provided to the first metric in computing the composite score ([0143], the scores may be regression weighted in order to emphasize or de-emphasize certain performance measures; [0147] and [0149], the scoring system algorithm may rebalance and/or re-weight the sub scores, such weighting may change or be customized), (iii) a first lower range value that identifies a lower bound for the first actual value of the first metric ([0074], for example, dashboard may provide the default range values and the user may adjust this range to other upper and lower limits; [0117], the chart includes an upper control limit and a lower control limit), (iv) a first upper range value that identifies an upper bound for the first actual value of the first metric ([0074], for example, dashboard may provide the default range values and the user may adjust this range to other upper and lower limits; [0117], the chart includes an upper control limit and a lower control limit), and (v) a first percentage value ([0074] and [0092], indicating the percentage value that fell within the range) of the first metric that is computed based on normalizing the first actual value for the first metric between the first lower range value and the first upper range value, the first percentage value being different from the first actual value ([0134], such statistical analysis methods may be used to automatically resize and/or rescale any of the performance metric summaries and/or the target upper and lower limits; [0143], using average, ; and for the second metric that is used in computing the composite score: (i) a second actual value of the second metric for the particular facility (Abstract, receive and display data including CPR performance data collected by the CPR metrics devices), (ii) a second weight provided to the second metric in computing the composite score, the second weight being different from the first weight ([0143], the scores may be regression weighted in order to emphasize or de-emphasize certain performance measures; [0147] and [0149], the scoring system algorithm may rebalance and/or re-weight the sub scores, such weighting may change or be customized), (iii) a second lower range value that identifies a lower bound for the second actual value of the second metric, the second lower range value being different from the first lower range value ([0074], for example, dashboard may provide the default range values and the user may adjust this range to other upper and lower limits; [0117], the chart includes an upper control limit and a lower control limit), (iv) a second upper range value that identifies an upper bound for the second actual value of the second metric, the second upper range value being different from the first upper range value ([0074], for example, dashboard may provide the default range values and the user may adjust this range to other upper and lower limits; [0117], the chart includes an upper control limit and a lower control limit), and (v) a second percentage value of the second metric that is computed based on normalizing the second actual value between the second lower range value and the second upper range value, the second percentage value being different from the second actual value and the first percentage value ([0134], such statistical analysis methods may be used to ;
Karras and Siegrist and Geppert and Freeman are in analogous art because they are in the same field of endeavor, collecting, analyzing and displaying performance data in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Karras and Siegrist and Geppert using the teachings of Freeman to expressly include rescaling the performance metric summaries and/or the target upper and lower range. The motivation is to provide users with enhanced capability of rescaling performance metric summaries and target upper and lower range.

As for dependent claim 2, Karras discloses updating user interface according to time range selected by user ([0043], a list of time periods that the user can click on to show data since the start of that period), and Siegrist discloses user may select time period ([0015]) and performance data is presented based on the time period ([0028], [0029]), but Karras-Siegrist does not expressly disclose an interactive time selector control by dragging, in another analogous art of user interface providing performance data, Freeman discloses: presenting, by the computing device in the second user interface a graph of information related to the one metric and an interactive time selector control that enables user input to adjust a time period for the graph by selecting and dragging a first control that represents a start time for the graph and selecting and dragging a second control that represents an end time for the graph; detecting a new position of the first control or the second control responsive to selecting and dragging of the first control or the second control; and updating the graph to present information related to the one metric for an updated time period that is based on the new position of the first control or the second control ([0157], a user may use a selection mechanism, for example a mouse and pointer or other user input device, to drag a selection window to select a beginning and an ending time, the user interface may update in response to user selection of beginning and end time points). Karras and Siegrist and Geppert and Freeman are in analogous art because they are in the same field of endeavor, collecting, analyzing and displaying performance data in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Karras and Siegrist and Geppert using the teachings of Freeman to expressly include use a time selector control by dragging to select the beginning and end time points. The motivation is to provide the data corresponding to time period selected by user.
As for dependent claim 3, Freeman discloses: presenting, in a particular location on the second user interface, a hovering interactive time selector control; updating the second user interface to present different content in response to a user interaction to scroll content presented by the second user interface; and maintaining presentation of the hovering interactive time selector control in the particular location such that the hovering interactive time selector control is positioned over different content of the second user interface based on the scrolling ([0095], a user may hover a cursor over any of the blue bars to view the specific number of ventilations given during the time period). 
As for dependent claim 4, the rejection of claim 1 is incorporated.  Karras-Siegrist-Geppert further discloses: (Karras: Fig. 11, Summary, KPI, KPI Trend; Siegrist: Fig. 3; [0042], the two most recent quarters of data are used to calculate the score), the composite score is based on a combination of two or more of: an incident rate value that indicates a rate of injuries or sicknesses of workers at the particular facility (Karras: Fig. 11, Summary, KPI, KPI Trend; Siegrist: Fig. 3; [0042], the two most recent quarters of data are used to calculate the score); a turnover indicator value that indicates employee turnover for the particular facility (Karras: Fig. 11, Summary, KPI, KPI Trend; Siegrist: Fig. 3; [0042], the two most recent quarters of data are used to calculate the score); a labor indicator value that indicates labor cost relative to revenue for the particular facility (Karras: Fig. 11, Summary, KPI, KPI Trend; Siegrist: Fig. 3; [0041], Average Cost of Care sub-metric represents the average cost per patient per stay; [0042], the two most recent quarters of data are used to calculate the score); an overtime indicator value that indicates an amount of employee overtime for the particular facility (Karras: [0057] monitor safety and compliance within a healthcare institution). 

Claim 5       cancelledAs for dependent claim 6, the rejection of claim 1 is incorporated.  Karras-Siegrist- the presentation of the composite score includes populating a user interface element with the composite score for the particular facility and presenting the composite score or a background of the user interface element in a color that is selected among multiple different colors based on a value of the composite score (Karras: [0046], showing a condition that the message can be yellow or amber in color (or some other suitable color), and the two light indicators turn yellow and begin flashing; Siegrist: [0025], an outer ring is color coded according to the user’s performance; [0026], green may equate to exceeding the user’s target range, while red may indicate that the user was below target; Geppert: [0106], there is a color bar next to each of quality measure metrics for each row). As for dependent claim 7, the rejection of claim 1 is incorporated.  Karras-Siegrist-Geppert further discloses: presenting the composite score or the background of the user interface element in the color that is selected among multiple different colors based on the value of the composite score comprises: comparing the value of the composite score to two or more score ranges that are each assigned a respective color (Karras: [0058], KPIs can be used to compare operations between facilities; Siegrist: [0002], tracking and analyzing comprehensive data sets and comparing their respective performance against the performance of other healthcare providers; [0030], on a metric-by-metric basis, in comparison to its peers/other organizations for the same metric); determining, based on the comparing, that the value of the composite score is within a particular score range of the two or more score ranges; and in response to determining that the value of the composite score is within the particular score range; selecting the color to match the respective color for the particular score range (Karras: [0046], showing a condition that the message can be yellow or amber in color (or some other suitable color), and the two light indicators turn yellow and begin flashing; Siegrist: [0025], an outer ring is color coded according to the user’s performance; [0026], green may equate to exceeding the user’s target range, while red may indicate that the user was below target). 
claim 8       cancelledAs for dependent claim 9, the rejection of claim 1 is incorporated.  Karras-Siegrist-Geppert further discloses: the concurrent presentation by the dashboard user interface includes a concurrent presentation of: (i) an incident rate value that indicates a rate of injuries or sicknesses of workers at the particular facility; (Karras: Abstract, application of this method makes the calculation of a Patient Experience Index based on Key Performance Indicators; Fig. 11, Summary, KPI, KPI Trend; Siegrist: Fig. 1, Performance; [0042], the two most recent quarters of data are used to calculate the score), (ii) a turnover indicator value that indicates employee turnover for the particular facility; (iii) a labor indicator value that indicates labor cost relative to revenue for the particular facility (Karras: [0052], monitor financial data from billing and cost tracking systems); and (iv) an  overtime indicator value that indicates an amount of employee overtime for the particular facility (Karras: Fig. 11, Summary, KPI, KPI Trend; Siegrist: Fig. 3; [0041], Average Cost of Care sub-metric represents the average cost per patient per stay; [0042], the two most recent quarters of . claim 10       cancelled

As per Claim 11, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 12, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

Claim 13       canclled

As per Claim 14, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.

Claim 16       cancelled

As per Claim 17, it recites features that are substantially same as those features claimed by Claim 9, thus the rationales for rejecting Claim 9 are incorporated herein.



As for dependent claim 21, the rejection of claim 1 is incorporated.  Karras-Siegrist-Geppert further discloses: the concurrent presentation by the dashboard user interface includes a graph that illustrates changes to the composite score over a period of time (Karras: Fig. 11, Summary, KPI and KPI Trends; [0019], operating metrics and KPIs are gathered in real-time, analyzed, organized and formatted; [0043], a list of time periods that the user can click on to show data since the start of that period; Siegrist: [0015], [0028], [0029], user may select time period and performance data is presented based on the time period; Geppert: [0020], the dashboard may be utilized to provide health care providers with data such as trends over time for a composite quality measure; [0089], the dashboard demonstrates an overall composite quality score and how it changes/trends over time for the Hospital C, along with their estimated quality indicator composite score for the current calendar year).

Claims 22-26       cancelled

As for dependent claim 27, the rejection of claim 1 is incorporated.  Karras-Siegrist-Geppert-Freeman further discloses: the first lower range value represents a subpar value for the first actual value of the first metric; the first upper range value represents a target value for the first actual value of the first metric; the second lower range value represents a subpar value for the second actual value of the second metric; and the second upper range value represents a target value for the second actual value of the second metric (Geppert: [0089], the computed score represents a score normalized as a number in the range of 0-1000; Freeman: [0134], such statistical analysis methods may further be used to automatically resize and/or rescale any of the performance metric summaries and/or the target upper and lower limits, thus the dashboard may provide and implement statistical analysis tools to determine targets and/or target ranges for parameters displayed in the dashboard).

As for dependent claim 28, the rejection of claim 1 is incorporated.  Karras-Siegrist-Geppert-Freeman further discloses: the first upper range value, the second lower range value, and the second upper range value are all non-zero values (Freeman: [0134], such statistical analysis methods may further be used to automatically resize and/or rescale any of the performance metric summaries and/or the target upper and lower limits, thus the dashboard may provide and implement statistical analysis tools to determine targets and/or target ranges for parameters displayed in the dashboard).

As for dependent claim 29, the rejection of claim 1 is incorporated.  Karras-Siegrist-Geppert-Freeman further discloses: the dashboard user interface further concurrently presents: a first line representing a span of actual values for the first metric, with the first lower range value represented at a left side of the first line and the first upper range value presented at a right side of the first line; and a second line representing a span of actual values for the second metric, with the second lower range value presented at a left side of the second line and the second upper range value presented at a right side of the second line (Freeman: 

As for dependent claim 30, the rejection of claim 29 is incorporated.  Karras-Siegrist-Geppert-Freeman further discloses: the dashboard user interface further concurrently presents: a first user interface element positioned along the first line at a first location that represents the first actual value of the first metric, the first location being based on where the first actual value falls along the first line between the first lower range value and the first upper range value; and a second user interface element positioned along the second line at a second location that represents the second actual value of the second metric, the second location being based on where the second actual value falls along the second line between the second lower range value to the second upper range value (Freeman: [0134], such statistical analysis methods may further be used to automatically resize and/or rescale any of the performance metric summaries and/or the target upper and lower limits, thus the dashboard may provide and implement statistical analysis tools to determine targets and/or target ranges for parameters displayed in the dashboard; [0154], upper and lower values for the target range are indicated by lines, with the 

As for dependent claim 31, the rejection of claim 30 is incorporated.  Karras-Siegrist-Geppert-Freeman further discloses: a first distance between the first lower range value and the first user interface element is different from a second distance between the second lower range value and the second user interface element (Freeman: [0134], such statistical analysis methods may further be used to automatically resize and/or rescale any of the performance metric summaries and/or the target upper and lower limits, thus the dashboard may provide and implement statistical analysis tools to determine targets and/or target ranges for parameters displayed in the dashboard; [0154], upper and lower values for the target range are indicated by lines, with the space between lines optionally filled by a color or pattern different from the surrounding color or pattern to indicate the target range for the values).

As for dependent claim 32, the rejection of claim 30 is incorporated.  Karras-Siegrist-Geppert-Freeman further discloses: the dashboard user interface concurrently presents: the first actual value at the first location at which the first user interface element is positioned along the first line; and the second actual value at the second location at which the second user interface element is positioned along the second line (Freeman: [0134], such statistical analysis methods may further be used to automatically resize and/or rescale any of the performance metric summaries and/or the target upper and lower limits, thus the dashboard may provide and 

As for dependent claim 33, the rejection of claim 32 is incorporated.  Karras-Siegrist-Geppert-Freeman further discloses: the first percentage value of the first metric is computed based on normalizing the first actual value between the first lower range value and the first upper range value according to a process that assigns a percentage value of 0% to actual values below the first lower range value and a percentage value of 100% to actual values above the first upper range value; and the second percentage value of the second metric is computed based on normalizing the second actual value between the second lower range value and the second upper range value according to a process that assigns the percentage value of 0% to actual values below the second lower range value and the percentage value of 100% to actual values above the second upper range value (Freeman: [0134], such statistical analysis methods may further be used to automatically resize and/or rescale any of the performance metric summaries and/or the target upper and lower limits, thus the dashboard may provide and implement statistical analysis tools to determine targets and/or target ranges for parameters displayed in the dashboard; [0154], upper and lower values for the target range are indicated by lines, 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171